Exhibit 10.2
EXECUTION COPY
NON-COMPETITION AGREEMENT
THIS AGREEMENT (this “Agreement”) is made effective as of March 1, 2010, by and
between Christopher J. Graff (“Shareholder”) and THOR INDUSTRIES, INC., a
Delaware corporation (the “Company”).
BACKGROUND
          A. Prior to the date hereof, Shareholder was the sole shareholder of
SJC Industries Corp., an Indiana corporation (“SJC Industries”). Pursuant to a
Stock Purchase Agreement, with an effective date of March 1, 2010 (the “Stock
Purchase Agreement”), by and among the Company, the Shareholder and SJC
Industries whereby the Company, among other things, will acquire 100% of the
issued and outstanding shares of common stock of SJC Industries (the “Common
Stock”) from Shareholder.
          B. As the sole shareholder and former officer of SJC Industries,
Shareholder made a significant contribution to the growth, profitability and
financial strength of SJC Industries and, as the sole shareholder of SJC
Industries, Shareholder will receive substantial consideration consisting of
cash pursuant to the Stock Purchase Agreement.
          C. Shareholder acknowledges that he is aware of the Business (as
defined below) in which SJC Industries is engaged, which includes the design,
manufacture, assembly and mounting of ambulance and other specialty vehicle
bodies on commercially available truck chassis by SJC Industries; that
Shareholder is one of the very limited number of persons who has developed the
business of SJC Industries to its present condition and who is capable of
carrying out a business in competition with the Business; that the Business is
international in scope; that Shareholder’s work with respect to the Business has
brought him into close contact with proprietary and confidential information and
the affairs of SJC Industries that is not readily available to the public; and
that the Company will suffer substantial and irreparable harm in the event
Shareholder should enter into competition with, or give material assistance of
any kind to any third party that is in or proposes to enter into competition
with, the Company or any of its subsidiaries (including SJC Industries), or in
the event Shareholder should disclose any of the proprietary or confidential
information or affairs of SJC Industries to any third party.
          D. Accordingly, and as a substantial and material inducement to the
Company to enter into and perform its respective obligations under the Stock
Purchase Agreement, Shareholder has agreed to enter into and perform his
obligations under this Agreement, it being understood that the Company would not
have entered into or performed its respective obligations under the Stock
Purchase Agreement unless Shareholder entered into and agreed to perform his
obligations under this Agreement.
NOW, THEREFORE, in consideration of the foregoing premises and for good,
valuable and substantial consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Non-Competition and Non-Solicitation.
          (a) Definitions. For purposes hereof, the following terms shall have
the meanings set forth below:
          1. “Business” shall mean any business, or aspect or segment thereof,
in which SJC Industries is engaged as of the date hereof, including, but not
limited to, the designing, manufacturing, assembly and mounting of ambulance and
other specialty vehicle bodies on commercially available truck chassis.
          (b) Covenant. Shareholder hereby agrees that commencing on the date
hereof and continuing until the fifth (5th) anniversary of the date hereof, he
will not, directly or indirectly:
          2. engage, whether as an officer, director, consultant, agent,
employee, partner, member, shareholder, participant, owner, lender, guarantor,
investor or otherwise, or provide any other material assistance to any other
person (whether or not for profit), in or with respect to, any aspect or segment
of the Business anywhere in the United States or Canada, or in any other country
in which the Company or any subsidiary is engaged in the Business at such time
(provided, however, that the foregoing shall not preclude (i) equity investments
by Shareholder in publicly traded companies in which Shareholder does not own
more than one percent (1%) of the outstanding equity and does not actively
participate in the business in which such investment is made or (ii) investments
by Shareholder in publicly-traded securities of the Company);
          3. interfere with, disrupt, or attempt to disrupt, any present or
prospective relationship, contractual or otherwise, between the Company or any
of its subsidiaries (including SJC Industries) and any vendor, supplier, dealer,
distributor, customer, employee, consultant or other person having business
dealings with the Company or any of its subsidiaries (including SJC Industries)
related to the Business; or
          4. employ or solicit the employment or engagement by others of any
employee or consultant of SJC Industries, or any employee or consultant who has
worked or consulted for SJC Industries within one (1) year prior to the
effective date of this Agreement, for a period of one (1) year after any such
person is no longer an employee or consultant of SJC Industries, other than any
such persons who are not Key Employees (as defined in the Stock Purchase
Agreement) and who respond to general solicitations for employment placed in
publications of general distribution.
          (c) Reasonableness. Shareholder acknowledges that the restricted
period of time and geographical area and scope of the restrictions under
Section 1(b) hereof are reasonable, in view of the nature of the business in
which the Company and its subsidiaries are engaged in, the Business and
Shareholder’s knowledge of SJC Industries, and the fact that Shareholder, as the
sole shareholder SJC Industries, has received substantial consideration
consisting of cash pursuant to the Stock Purchase Agreement.

2



--------------------------------------------------------------------------------



 



     2. Nondisclosure.
          Except with the prior written consent of the Company, Shareholder
shall not disclose, use, publish, or in any other manner reveal, directly or
indirectly, at any time during or after the term of this Agreement, any
confidential information relating to SJC Industries or any subsidiary or
affiliate thereof acquired by him prior to the date hereof or relating to the
Company or SJC Industries during the course of, or incident to, any services
Shareholder hereafter may perform on behalf of the Company or any of its
subsidiaries. Such confidential information shall include, but shall not be
limited to, information relating to (a) the business, operations, systems,
services, know-how, trade secrets, customer lists, pricing policies, operational
methods, market plans, product development plans, acquisition plans, products
and product ideas, design and design projects, inventions and research projects
and all other plans and processes of the Company or any of its subsidiaries, and
(b) the business, operations, personnel, activities, financial affairs, and
other information relating to the Company or any of its subsidiaries and its
vendors, suppliers, dealers, distributors, customers, employees, consultants,
officers, directors, stockholders and other persons having business dealings
with the Company or any of its subsidiaries. In the event Shareholder is
required (by oral questions, interrogatories, requests for information or
documents in legal proceedings, subpoenas, civil investigative demand or similar
process) to disclose any such confidential information, Shareholder shall
provide the Company with prompt written notice of such requirement so that the
Company may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Section. If, in the absence of such a
protective order or other remedy or receipt of a waiver by the Company,
Shareholder is nonetheless advised by his legal counsel that he is legally
compelled to disclose such confidential information, Shareholder may, without
liability hereunder, disclose only that portion of such confidential information
which such counsel advises is legally required to be disclosed, provided that
Shareholder exercises his best efforts to preserve the confidentiality of the
information, including, without limitation, by cooperating, at the Company’s
expense, with the Company to obtain an appropriate protective order or other
reliable assurance that confidential treatment will be accorded the confidential
information.
     3. Proprietary Information.
          In the event Shareholder hereafter performs services on behalf of the
Company or any of its subsidiaries, Shareholder shall promptly disclose to the
Company in such form and manner as the Company may reasonably require (a) all
operations, systems, services, methods, developments, inventions, products,
product ideas, improvements and other information or data pertaining to the
business or activities of the Company or its subsidiaries (which shall include,
for these purposes, SJC Industries) as have been conceived, originated,
discovered or developed by Shareholder (whether or not copyrighted or patented
or capable of being copyrighted or patented) prior to the date hereof, and
(b) such information and data pertaining to the business, operations, personnel,
activities, financial affairs, and other information relating to the Company or
any of its subsidiaries and its vendors, suppliers, dealers, distributors,
customers, employees, consultants and other persons having business dealings
with the Company or any of its subsidiaries as may be reasonably required for
the Company or any of its subsidiaries to operate its business. It is understood
that such information is proprietary in nature and shall (as between the Company
and Shareholder) be for the exclusive use and benefit of the Company or any of
its subsidiaries and shall be and remain the property of the Company or any of
its subsidiaries. If so

3



--------------------------------------------------------------------------------



 



requested by the Company, Shareholder shall execute and deliver to the Company
or any of its subsidiaries any instrument as the Company may reasonably request
to effectuate the assignment of any such proprietary information to the Company
or any of its subsidiaries. At any time, and from time to time, upon the request
of the Company, Shareholder shall deliver to the Company (and shall not keep in
his possession, recreate or deliver to anyone other than the Company) any and
all devices, records, data, notes, reports, proposals, lists, correspondence,
specifications, drawings, blueprints, sketches, materials, equipment, other
documents or property, together with all copies thereof (in whatever medium
recorded) relating to such proprietary information and belonging to the Company
or any of its subsidiaries or their respective successors or assigns.
     4. Enforcement; “Blue-Pencil” Authorization.
          Shareholder intends to, and does hereby, confer jurisdiction to
enforce the covenants contained in this Agreement upon the courts of (i) any
jurisdiction within Indianapolis, Indiana or (ii) if Shareholder is alleged to
be committing, or threatening to commit, a breach of this Agreement in any other
jurisdiction, then in any other jurisdiction in which such alleged breach takes,
or is threatened to take, place. If any provision of this Agreement is held to
be unenforceable because of the duration thereof or the area covered thereby or
the scope thereof, or otherwise, the parties agree that the court making the
determination shall have the power to reduce the duration and/or the area and/or
the scope of such provision, or to delete specific words or phrases, and in its
reduced form such provision shall then be enforceable and be enforced to the
fullest extent permitted by law. If the courts of any one or more of such
jurisdictions shall hold such covenants wholly unenforceable against Shareholder
by reason of the duration thereof and/or the area covered thereby and/or the
scope thereof, or otherwise, such determination shall not bar or in any way
affect the right of the Company to the relief provided herein in the courts of
any other jurisdiction in which such covenants may be enforced as provided
herein, as to breaches of such covenants in such other respective jurisdictions,
the above covenants as they relate to each jurisdiction being, for this purpose,
severable into diverse and independent covenants and, further, any such
determination shall not bar or in any way affect the right of the Company to
enforce any of the covenants. It is the intention of the parties hereto that the
covenants contained in this Agreement shall at all times be enforceable to the
fullest extent permitted by law, and that any court making the determination as
to the enforceability of any such covenants be authorized as provided herein to
enforce this Agreement, or such part hereof, in order to effectuate the
intention of the parties, it being agreed that the compliance by Shareholder
with the covenants contained in this Agreement was a substantial and material
inducement to the Company’s decision to enter into the Stock Purchase Agreement
and to pay substantial consideration to Shareholder pursuant to the Stock
Purchase Agreement.
     5. Remedies for Certain Breaches.
          If Shareholder commits a breach, or threatens to commit a breach, of
any of the provisions of this Agreement, the Company shall have the following
rights and remedies, each of which rights and remedies shall be independent of
the others, and shall be severally enforceable, and all of which rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available under law or in equity to the Company:

4



--------------------------------------------------------------------------------



 



          (a) the right and remedy to have the provisions of this Agreement
enforced by any court of competent jurisdiction by injunction, restraining
order, specific performance or other equitable relief in favor of the Company or
any of its subsidiaries, it being acknowledged and agreed that any breach or
threatened breach of this Agreement by Shareholder will cause irreparable injury
to the Company and that money damages will not provide an adequate remedy to the
Company; and
          (b) the right and remedy to require Shareholder to account for and pay
over to the Company all compensation, profits, monies, accruals, increments or
other benefits (collectively, “Benefits”) derived or received by Shareholder as
the result of any transaction constituting a breach of any of the provisions of
this Agreement and Shareholder hereby agrees to account accurately for such
Benefits and pay over all such Benefits to the Company.
     6. Absence of Restrictions.
          No provision of this Agreement shall be deemed to restrict the
absolute right of the Company at any time to sell or dispose of all or any part
of the assets of the Company, or to reconstitute the same in any one or more
other entities, or to merge, consolidate, sell or liquidate or otherwise abandon
or cease the active conduct of its or any of its subsidiaries’ business.
     7. Notices.
     All notices, requests, demands and other communications hereunder shall be
given in writing and shall be: (a) personally delivered; (b) sent by facsimile
transmission; or (c) sent to the parties hereto at their respective addresses
indicated herein by registered or certified U.S. mail, return receipt requested
and postage prepaid, or by private overnight mail courier service. The
respective addresses to be used for all such notices, demands or requests are as
follows:
Christopher J. Graff
505 North McClurg Court
Suite 2703
Chicago. Illinois 60611
Telephone: 574-536-5963
Email: chris.graff@sbcglobal.net
(with a copy to)
Yoder, Ainlay, Ulmer & Buckingham, LLP
130 North Main Street, Goshen, Indiana 46526
P.O. Box 575, Goshen, Indiana 46527-0575
Attention: R. Gordon Lord, Esq. and Denise C. Davis, Esq.
Facsimile: (574) 534-4174
If to Thor Industries:

5



--------------------------------------------------------------------------------



 



Thor Industries, Inc.
419 West Pike Street
Jackson Center, Ohio 45334
Attn: Chief Executive Officer
Facsimile: 937-596-6539
Telephone: 937-596-6849
(with a copy to)
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attn: Ackneil M. Muldrow, III
Facsimile: 212-872-1002
Telephone: 212-872-1000
E-mail: tmuldrow@akingump.com
          If personally delivered, such communication shall be deemed delivered
upon actual receipt; if sent by overnight courier pursuant to this paragraph,
such communication shall be deemed delivered upon receipt; and if sent by U.S.
mail pursuant to this paragraph, such communication shall be deemed delivered as
of the date of delivery indicated on the receipt issued by the relevant postal
service, or, if the addressee fails or refuses to accept delivery, as of the
date of such failure or refusal. Any party hereto may change its address for the
purposes of this Agreement by giving notice thereof in accordance with this
Section. Any party hereto may send any notice, request, demand, claim, or other
communication hereunder to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, telecopy, telex, ordinary mail, or electronic mail), and such notice,
request, demand, claim, or other communication will be deemed to have been duly
given on the calendar day it actually is received by the intended recipient (or
next calendar day that constitutes a Business Day in the event the calendar day
received is not a Business Day).
     8. Miscellaneous.
          (a) Entire Agreement. This Agreement, together with the Stock Purchase
Agreement, constitutes the entire agreement between Shareholder and the Company
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, written or oral, with respect to the subject matter hereof.
          (b) Amendments and Waivers. Any term of this Agreement may be amended
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively), only by
an instrument in writing and signed by the party against whom such amendment or
waiver is sought to be enforced. The waiver by the Company of a breach of any
provision of this Agreement shall not operate or be construed as a further or
continuing waiver of such breach or as a waiver of any other or subsequent
breach. No failure on the part of the Company to exercise, and no delay in

6



--------------------------------------------------------------------------------



 



exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by the Company, preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.
          (c) Successors and Assigns. The Company shall have the right to assign
its rights under this Agreement in connection with any sale or disposition of
all or substantially all of the assets of the Company or any of its subsidiaries
or any merger or consolidation by the Company or any of its subsidiaries. This
Agreement shall inure to the benefit of, and be binding upon (a) the parties
hereto, (b) the heirs, administrators, executors and personal representatives of
Shareholder and (c) the successors and assigns of the Company.
          (d) Governing Law. This Agreement, including the validity hereof and
the rights and obligations of the parties hereunder, and all amendments and
supplements hereof and all waivers and consents hereunder, shall be construed in
accordance with and governed by the domestic substantive laws of the State of
Indiana without giving effect to any choice of law or conflicts of law provision
or rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
          (e) Severability. If any provisions of this Agreement as applied to
any circumstance shall be adjudged by a court to be invalid or unenforceable,
the same shall in no way affect any other provision of this Agreement, the
application of such provision in any other circumstances or the validity or
enforceability of this Agreement.
          (f) Captions; Certain References. The headings and captions used in
this Agreement are used for convenience only and are not to be considered in
construing or interpreting this Agreement. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The terms “herein”, “hereof” or
“hereunder” or similar terms as used in this Agreement refer to this entire
Agreement and not to the particular provision in which the term is used. Unless
otherwise stated, all references herein to Section, subsections or other
provision are references to Sections, subsections or other provisions of this
Agreement. All references to the term “Business Day” shall mean any day on which
banks in New York are not required or permitted to be closed.
          (g) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
          (h) Capacity. Shareholder represents and warrants that he has all
right, power and capacity required by law to enter into and fully perform his
obligations under this Agreement. Shareholder further represents and warrants
that he and his legal counsel have adequate information regarding the terms of
this Agreement, the scope and effect of the covenants contained herein, and all
other matters encompassed by this Agreement, to make an informed and
knowledgeable decision with regard to entering into this Agreement, and that he
has independently and without reliance upon the Company made his own analysis
and decision to enter into this Agreement.

7



--------------------------------------------------------------------------------



 



          (i) No Conflicting Obligation. Shareholder represents and warrants
that the terms of this Agreement do not and will not breach any agreement or
other obligation to keep any information acquired by Shareholder in confidence
or in trust. Shareholder further represents and warrants that he has not entered
into, and agrees that he will not enter into, any agreement or other obligation
(written or oral) that is in conflict with this Agreement.
          (j) Consent to Jurisdiction and Service of Process. Shareholder, for
himself, his personal representatives, legatees, heirs and assigns, hereby
consents to the personal jurisdiction of any of the state or federal courts
described in Section 4, each as may have competent jurisdiction, with respect to
any dispute or controversy arising under or in connection with this Agreement
and agrees that process issued out of any such court or in accordance with the
rules of practice of such court may be served by mail or other form of
substituted service to Shareholder at the address provided herein, and that any
actions therein may be consolidated in a single action. Shareholder also agrees
not to bring any dispute or controversy arising under or in connection with this
Agreement in any other court. Shareholder waives any defense of inconvenient
forum to the maintenance of any dispute or controversy so brought and waives any
bond, surety, or other security that may be required with respect to such
dispute or controversy. Nothing contained herein shall be deemed to prevent the
Company from effecting service of process upon Shareholder in any other manner
permitted by law or from commencing any action in any other court having
competent jurisdiction.
          (k) Interpretation. This Agreement shall be construed reasonably to
carry out its intent without presumption against or in favor of any party.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and Shareholder has executed this
Agreement on the day and year first above written.

                  SHAREHOLDER:    
 
                          Christopher J. Graff    
 
                COMPANY:    
 
                THOR INDUSTRIES, INC.    
 
           
 
  By:        
 
  Name:  
 
Peter B. Orthwein    
 
  Title:   Chairman, President and CEO    

Signature Page to SJC Industries Non-Compete Agreement

 